Citation Nr: 0939599	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  00-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than August 1, 1996 
for entitlement to dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1955, and from June 1958 to March 1976.  He died in March 
1977.  The appellant is the Veteran's widow.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from an 
April 1997 rating decision of the VA Regional Office (RO) in 
Anchorage, Alaska that granted DIC, effective from August 1, 
1996.  The appellant appealed the effective date of the 
award.

The appellant was afforded a personal hearing at the RO in 
April 1999, and another in February 2003 before the 
undersigned Veterans Law Judge sitting at Anchorage, Alaska.  
The transcripts are of record.  The Board remanded the case 
for further development in March 2001 and May 2004.

The Board denied entitlement to an effective date earlier 
than August 1, 1996 for DIC by decision dated in December 
2006.  The appellant appealed the determination to the United 
States Court of Appeals for Veterans Claims (Court). 

In April 2008, the Court granted a March 2008 Joint Motion 
for Remand by the Veteran's representative and VA's General 
Counsel (the Parties) and vacated and remanded the case to 
the Board for compliance with instructions contained therein.

The Board denied entitlement to an effective date earlier 
than August 1, 1996 for DIC in a decision dated in September 
2008.  Once more, an appeal to the Court ensued.  In June 
2009, the Court granted a June 2009 Joint Motion for Remand 
by the Parties, and vacated and remanded the case to the 
Board for further compliance.


FINDINGS OF FACT

1.  A death certificate showing that the Veteran died in 
March 1977 and an application for burial benefits were 
received in March 1977.

2.  In March 1977 the RO sent the appellant VA Form 21-354, 
the application for DIC benefits, to an erroneous address 
taken from the application for burial benefits; the form was 
not returned completed or as undeliverable.

3.  VA made a lump sum death benefit payment to the appellant 
in March 1977.

4.  The application for burial benefits received by VA in 
March 1977 may not be considered an informal claim for DIC; 
VA was not obligated under law or regulation to provide the 
appellant with the form to apply for DIC.

5  The appellant's 1977 application to the Social Security 
Administration for a lump sum death payment is not a jointly 
prescribed application for social security and VA DIC 
purposes.

6.  An informal claim for DIC benefits was received in July 
1996 followed by a formal claim in January 1997.

7.  The appellant is entitled to payment of DIC from August 
1, 1996, or the first day of the month after the filing of 
the informal claim.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1996 for the award of dependency and indemnity compensation 
have not been met. 38 U.S.C.A. §§ 5105, 5110, 5111 (West. 
2002 & Supp. 2009); 38 C.F.R. §§ 3.114(a), 3.152, 3.153, 
3.400 ( 2009); VAOPGCPREC 35-97 (December 9, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration because the VCAA was enacted 
subsequent to the initial adjudication of the claim.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in May 2005 that addressed the 
required notice elements.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this was not prejudicial to the appellant 
because the action taken by VA after providing notice 
essentially cured the initial lack of notice.  Not only has 
the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the matter in a supplemental statement dated in June 2008 
after adequate notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to decide the 
appeal as the timing error does not affect the essential 
fairness of the adjudication. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board finds that all necessary development has been 
accomplished to the extent possible.  VA has made the 
necessary efforts to assist the appellant in obtaining 
evidence to substantiate the claim for an earlier effective 
date.  She was afforded personal hearings in 1999 and 2003.  
The case was remanded for further development in March 2001 
and May 2004, to include requests to secure Social Security 
Administration records.  The whole of the evidence has been 
carefully considered, including the appellant's s statements 
and testimony.  After VA requests for additional information, 
she wrote in June 2005 and August 2006 that she had nothing 
further to submit.  Under the circumstances, the Board finds 
that VA has made the required efforts to assist the appellant 
in obtaining the evidence necessary to substantiate the 
claim, and that VA does not have a duty to assist that is 
unmet as to this appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.

Law and Regulations
Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.400 (2009).  Except as otherwise provided, the effective 
date of an award based on an original claim, a claim reopened 
after final disallowance, a claim for increase, dependency 
and indemnity compensation, or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a) (2009) (previously 38 U.S.C. § 3010, renumbered on 
May 7, 1991); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2009).  The 
Board notes that the language of 38 U.S.C.A. § 5110(a) is 
identical to the language of 38 U.S.C.A. § 3010 in effect in 
1977.

The effective date of an award of death compensation, 
dependency and indemnity compensation, or death pension for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred. 38 U.S.C.A. § 5110(d)(1)(2009) (previously 38 
U.S.C.A. § 3010(d), renumbered on May 7, 1991); 38 C.F.R. 
§ 3.400(c) ( 2009).  The provisions of 38 U.S.C.A. § 3010(d) 
in effect in 1977 were in essence the same as the provisions 
of 38 U.S.C.A. § 5110(d)(1), and stated that the effective 
date of an award of death compensation, dependency and 
indemnity compensation, or death pension where application is 
received within one year from the date of death shall be the 
first day of the month in which the death occurred. 38 
U.S.C.A. § 3010(d) (1977).

The date of receipt shall be the date on which a claim, 
information or evidence is received by VA. 38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2009).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2009).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2009).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 ( 2009).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for benefits and then to all other evidence of record to 
determine the "earliest date as of which," disability is 
ascertainable. 38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. 
§§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits and to 
have been received in the Department of Veterans Affairs as 
of the date of receipt by the Social Security Administration. 
38 C.F.R. § 3.153 (2009).

Factual Background and Legal Analysis

The pertinent objective evidence is not in dispute.  The 
Veteran retired from service the last day of March 1976.  A 
death certificate, application for burial benefits and 
statement of services and prices from Forest Lawn Memorial 
Chapel were received on March 25, 1977.  The appellant's 
address on the application for burial benefits was written as 
1499 Rich Vista #205, Anchorage, Alaska 99504.  Her signature 
appears above the address.  On the death certificate, the 
appellant was noted to be the informant with a mailing 
address of 1499 Richardson Vista, Apt. 205, Anchorage AK 
99501.  On March 30, 1977, the RO sent the appellant a letter 
acknowledging notice of the Veteran's death, indicating that 
VA Form 21-534, an application for DIC, was enclosed.  
Another application for burial benefits was received on March 
31, 1977 with an address of 1499 Richardson Vista, Apt. 205, 
Anchorage AK 99501.  Received in early April 1977 was 
additional information that included an account statement 
from the Adams Funeral Home and another death certificate 
denoting the same address.  A letter from VA dated May 9, 
1977 was sent to the appellant at 1499 Richardson Vista, Apt. 
205, Anchorage AK 99501 informing her that an allowance for 
funeral and burial expenses had been authorized and that 
"You will be informed at a later date about your claim for 
the service connected burial allowance."  Received on July 
23, 1996 was correspondence from the appellant requesting 
that her claim be "reopened" for DIC "based on new and 
material evidence."

Service connection for the cause of the Veteran's death was 
granted by rating decision in April 1997 and DIC was 
established from August 1, 1996.

The appellant asserts that she is entitled to an effective 
date from April 1977 for DIC benefits.  She contends that she 
did not receive an application for DIC benefits in March 1977 
when she initially applied for burial benefits, and that if 
VA had sent it to the correct address, she would have filed 
for DIC benefits.  She avers that even after being apprised 
of the correct address, the RO did not send any 
correspondence to the right address until after she filed her 
claim in 1996.  In the alternative the appellant argues that 
the application for burial benefits was effectively an 
informal claim for DIC, and that her application for Social 
Security benefits in March 1977 should be construed as 
applying for DIC pursuant to 38 C.F.R. § 3.153 (2009).

The appellant presented testimony on personal hearing on 
appeal in April 1999 and February 2003 to the effect that 
after completing some forms at the funeral home, she came to 
VA and filled out more paperwork.  She related that she spoke 
to a counselor who told her that she was not entitled to DIC 
because the Veteran did not have a 'service-connected death'.  
The appellant testified that her claim was verbally denied, 
"right then and there", that she filled out more paperwork, 
left and did not contact VA again until 1996.  On personal 
hearing in February 2003, she essentially reiterated that she 
had been told by VA personnel that there was no use in 
applying for DIC because the Veteran's death was not service 
connected.  She said that she was only furnished forms for a 
burial allowance and a plaque by the counselor.  The 
appellant stated that she was not provided the form to apply 
for DIC benefits. 

However, after a careful review of the evidence of record in 
conjunction with the applicable law and regulations, the 
Board finds an earlier effective date is not warranted for 
the following reasons.

The claim for burial benefits that were received in March 
1977 did not constitute a formal or informal claim for DIC.  
Judicial and VA General Counsel precedents hold that an 
application for VA burial benefits is not as a matter of law 
a claim for DIC in the way that a claim for DIC is a claim 
for other related benefits. See Mitscher v. West, 13 Vet. 
App. 123, Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(application for burial benefits not an informal claim for 
DIC); Herzog v. Derwinski, 2 Vet. App. 502 (1992) (same); See 
also Thompson v. Brown, 6 Vet. App. 436, 437 (1994), 
VAOPGCPREC 35-97.  However, the General Counsel did not 
exclude an application for burial benefits from satisfying 
the substantive requirements of an informal claim for DIC if 
it otherwise indicated an intent to apply for DIC. VAOPGCPREC 
35-97 at 4.  The Board notes that the versions of the burial 
benefits forms filed in this case did not have a section on 
the application for the appellant to denote whether the 
Veteran's death was service related.  In view of such, the 
burial benefits applications may not be construed as informal 
claims for DIC benefits.  Therefore, VA was under no 
obligation to forward a formal DIC application to the 
appellant pursuant to 38 C.F.R. § 3.155(a) (where informal 
claim is received, VA must provide the claimant with a formal 
claim and thereafter claimant must file a formal application 
within one year in order to preserve the filing of the 
informal claim as the date of claim).  For these reasons, the 
Board concludes that the March 1977 applications for burial 
benefits were not informal claims for DIC, and an earlier 
effective date for DIC cannot derive from the date of filing 
the application for burial benefits.

The Board is cognizant of 38 U.S.C.A. § 6303 (207) (West 
2002) (previously 38 U.S.C.A. § 7722) which provides that: 
(c) Distribution of information---(1) The Secretary--(A) 
shall distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under laws administered by the 
Secretary; and (B) may, to the extent feasible, distribute 
information on other governmental programs which the 
Secretary determines would be beneficial to veterans.  (2) 
Whenever a veteran or dependent first applies for any benefit 
under laws administered by the Secretary (including a request 
for burial or related benefits or an application for life 
insurance proceeds), the Secretary shall provide to the 
veteran or dependent information concerning benefits and 
health care services under programs administered by the 
Secretary.  Such information shall be provided not later than 
three months after the date of such application.  (d) 
Provision of aid and assistance---The Secretary shall 
provide, to the maximum extent possible, aid and assistance 
(including personal interviews) to members of the Armed 
Forces, veterans, and eligible dependents with respect to 
subsections (b) and (c) and in the preparation and 
presentation of claims under laws administered by the 
Department.  

Therefore, to the extent that the appellant may be arguing 
that her application for burial benefits triggered the 
Secretary's obligation to assist her, the Board notes that 
the provisions of 38 U.S.C.A. § 6303 do not create an 
enforceable right.  When referring to 38 U.S.C.A. § 7722, the 
Court has held that these provisions do not "create any 
enforceable rights for an applicant for benefits who did not 
receive assistance in presenting a claim.  Neither provision 
prescribes any remedy for breach.  The provisions appear to 
be hortatory rather than to impose enforceable legal 
obligations upon the Secretary.  

[The Board is aware that neither 38 U.S.C.A. § 6303 or § 7722 
were in effect in 1977 (38 U.S.C.A. § 7722 was not in effect 
until 1991).  However, similar internal provisions must have 
been in effect at the time and the interpretations of these 
statutes serve as guidance that regardless of the provisions 
in effect in 1977, the requirement to provide the appellant 
with information on benefits and assistance in filing for 
benefits does not create an enforceable right.  In any event, 
nothing in those provisions indicates or even suggests that 
the Secretary's failure to provide assistance to a claimant 
justifies ignoring the mandate in 38 U.S.C. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor. See Rodriguez v. West, 189 
F.3d. 1351 (1999); see also Andrews v. Principi, 351 F.3d. 
1134 (2002).  

The evidence indicates, however, that the RO did send 
correspondence to the appellant in March 1977 with VA Form 
21-534, the application for DIC benefits, as an enclosure.  
The Board observes that the letter addressed to "Rich Vista" 
with a zip code of 99504 was obtained from the claim for 
burial benefits that was submitted by the funeral home and 
signed by the appellant.  The RO sent the DIC application to 
the address as provided on the appellant's behalf.  The Board 
points out, however, that VA had no way of knowing whether or 
not she had received the DIC application sent to her.  The 
letter was not returned as undeliverable.  However, even if 
the Board concedes that RO personnel may have given her 
erroneous counsel, and acknowledges that the RO sent the DIC 
application to the wrong address in 1977, the precedents in 
Shields, Rodriguez and Andrews, and guidance provided by 
VAOPCGC 35-97 clearly establish that these claimed failures 
on the part of VA are not a basis to grant an earlier 
effective date.  There remained no formal or informal claim 
for DIC.

Moreover, despite the appellant's assertion to the contrary, 
the Board observes that RO sent a letter to her in May 1977 
to the correct address advising that she would be informed at 
a later date about her claim for a service-connected burial 
allowance.  As such, the letter put the appellant on notice 
and clearly implied that she might be entitled to additional 
benefits.  She did not follow-up on this statement.  If she 
was unclear as to what the letter said, and no subsequent 
letter was forthcoming, then she should have contacted VA and 
inquired as to what it meant.  The Board understands that the 
appellant may have been going through a very difficult period 
at that time.  The Court has held, however, that the duty to 
assist is not a one-way street. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The appellant cannot just passively 
wait for assistance. See Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992), citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  We note the assertions that she did not receive any 
correspondence from VA until 1996.  We accept that she may 
not have received the "Rich Vista" correspondence.  
However, there is no reason to doubt that the May 9, 1977 
letter was not sent to the correct address as it was not 
returned as undeliverable.  

We again note that the May 1977 letter informed her that she 
would be informed at a later date about "your claim" for 
the service connected burial allowance.  Nothing in this 
document suggested that there had been a claim for DIC.  
Furthermore, although the letter may have been confusing, 
nothing established the existence of a claim for DIC.  

At the time of the 1977 application for burial benefits, 
there were multiple documents with addresses.  The 
Certificate of Death and DD-form 214s include the 
"Richardson" address and VA form 21-530 contained the 
"Rich" address.  The letter mailed on March 30, 1977 was 
sent to the "Rich" address.  That was the last address of 
record when the invitation to file a claim, VA 21-534, was 
mailed.  Sending a letter to the address provided by the 
appellant does not constitute error.  The document had been 
signed by the appellant.  Sending the document to an address 
provided by the appellant does not hint at a breach of the 
presumption of regularity.  

Furthermore, the subsequent receipt on March 31, 1977 of a VA 
form 21-530 containing either a new, better or correct 
address did not constitute a claim, formal or informal, for 
DIC, and does not establish some theory of entitlement for an 
earlier effective date.  

The record reflects that nothing in the claims folder 
indicates the appellant sought DIC benefits until 1996.  In 
September 1997, the RO requested an advisory opinion as to 
whether VA was obligated to pay DIC based on the letter sent 
to her in May 1977 suggesting a service connected burial 
allowance was being considered.  In response thereto, VA 
General Counsel promulgated VAOPCGC 35-97 specific to her 
claim and found that VA's failure to render a timely decision 
on the issue of entitlement to service-connected burial 
benefits in 1977 did not provide any basis for disregarding 
the express effective-date provisions of 38 U.S.C.A. 
§ 5110(a) except insofar as the Secretary of Veterans Affairs 
might order such benefits pursuant to equitable-relief 
authority under 38 U.S.C. § 503. VAOPCGC 35-97 at 7.  The 
Board has no authority to grant equitable relief. 38 U.S.C.A. 
§ 503(a) (West 2002); 38 C.F.R. § 2.7(c) (2002).

The appellant and her representative argue that application 
she submitted in 1977 for Social Security Administration 
benefits should be construed as an application for DIC 
benefits.  In the regard, 38 U.S.C.A. § 5105 (West 2002) 
(previously 38 U.S.C.A. § 3005 (1977)) pertains to joint 
applications for social security DIC. 

38 U.S.C.A. § 3005 in effect in 1977 reads in pertinent part 
as follows: 

The Administrator and the Secretary of Health, 
Education, and Welfare shall jointly prescribe 
forms for use by survivors of members and former 
members of the uniformed services in filing 
application for benefits under chapter 13 of this 
title and subtitle II of chapter 7 of title 42.  
Each such form shall request information 
sufficient to constitute an application for 
benefits under both chapter 13 of this title and 
subtitle II of chapter 7 of title 42; and when an 
application on such form is filed with either the 
Administrator or the Secretary of Health, 
Education, and Welfare, it shall be deemed to be 
an application for benefits under both chapter 13 
of this title and subtitle II of chapter 7 of 
title 42.  

38 U.S.C.A. § 5101 reads as follows:

(a) The Secretary and the Commissioner of Social 
Security shall jointly prescribe forms for use by 
survivors of members and former members of the 
uniformed services in filing application for 
benefits under chapter 13 of this title and title 
II of the Social Security Act (42 U.S.C. 401 et 
seq.).  Each such form shall request information 
sufficient to constitute an application for 
benefits under both chapter 13 of this title [38 
U.S.C. §§ 1301 et seq.] and title II of the 
Social Security Act (42 U.S.C. § 401 et seq.).

(b) When an application on such form is filed 
with either the Secretary or the Commissioner of 
Social Security, it shall be deemed to be an 
application for benefits under both chapter 13 of 
this title [38 U.S.C. §§ 1301 et seq.] and title 
II of the Social Security Act (42 U.S.C. 401 et 
seq.).

As well, 38 C.F.R. § 3.152 ( 2009) provides that "[a] 
specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by 38 C.F.R. § 3.153) must be filed in order for 
death benefits to be paid to any individual under the laws 
administered by VA. (See § 3.400(c) concerning effective 
dates of awards.)."

38 C.F.R. § 3.153 (2009) provides that "[a]n application on 
a form jointly prescribed by the Secretary and the Secretary 
of Health, Education, and Welfare filed with the Social 
Security Administration on or after January 1, 1957 will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the 
date of receipt at the Social Security Administration.  The 
receipt of such an application (or copy thereof) by the 
Department of Veterans Affairs will not preclude a request 
for any necessary evidence."

In this regard, the record contains a letter from the Social 
Security Administration dated in April 1977 which advises the 
appellant of a lump sum death payment of $255.00.  
Furthermore, at the Travel Board hearing in 2003, the 
appellant testified that she did not apply for monthly social 
security benefits at the time of the Veteran's death.  
Consequently, there is no evidence that the appellant applied 
for other than a lump sum payment from Social Security after 
the Veteran's death.

In Kay v. Principi, 16 Vet. App. 529 (2002), the Court 
noted that VA Manual M21-1 provisions 6.05 and 26.01(h) 
provide a broad definition of the types of applications 
that are considered joint applications for VA and social 
security benefits purposes.  The Court also referred to 42 
U.S.C.A. § 402(o) which provides a list of applications 
that are "jointly prescribed" by VA and the Social Security 
Administration. See Kay, supra at 533.  Additionally, 42 
U.S.C.A. § 402(o) essentially enumerates the benefits for 
which an application properly filed with VA may also 
constitute an application for social security benefits.  
The legislative history of 42 U.S.C. § 402(o) reveals that 
the application for a lump sum death payment is not one of 
the forms that is "jointly prescribed" for dual 
applicability with VA and the Social Security 
Administration.  Specifically the legislative history 
states that "[t]he new subsection (o) [of 42 U.S.C.] makes 
it clear that in the case of monthly [our emphasis] 
survivors benefits payable . . . to a widow, child, or 
parent of a deceased individual who was a member of a 
uniformed service, the requirement that an application for 
such benefits be filed will be satisfied if such widow, 
child, or parent files an application for such benefits 
with the Administration of Veterans' Affairs." Senate 
Report No. 2380, 84th Cong., 2d Session (1956), reprinted 
at 1956 U.S.C.C.A.N. 3976, 3994.  

In the appellant's case, the evidence is clear that she did 
not apply for a monthly benefit.  Instead, the evidence 
reflects that she applied for a one-time lump sum death 
benefit payment only.  The law is clear that only 
applications for monthly survivor's benefits from Social 
Security are envisioned to have jointly prescribed 
application.  It therefore follows that the appellant's 
application for the lump sum payment is not a jointly 
prescribed application and cannot be considered an 
application for DIC benefits with VA.

It is well established that an agency's authority is limited 
to that expressly provided by statute, see Killip v. OPM, 991 
F.2d 1564, 1569 (Fed. Cir. 1993), and that money may be paid 
from the Federal Treasury only in the manner expressly 
authorized by statute. See Office of Personnel Mgmt. v. 
Richmond, 496 U.S. 414, 424 (1990).  Section 5110(a) 
unambiguously provides that "[u]nless specifically provided 
otherwise in this chapter" the effective date of a 
[compensation] award "shall not be earlier than the date of 
receipt of application therefor."  Pursuant to that statute, 
VA may not award a retroactive effective date prior to the 
date it receives an application unless there is specific 
statutory authority for such retroactive effective date.  No 
statutory provision permits VA to assign an effective date 
prior to the date of application based on a conclusion that 
VA error deterred the claimant from filing an application at 
an earlier date.  In this regard, it is noted that in 
VAOPGCPREC 17-95, it was concluded that VA's failure to 
provide claimants with notice of their potential eligibility 
for benefits in accordance with 38 U.S.C. § 7722(c) could not 
provide a basis for assigning an effective date prior to the 
date on which VA received an application for benefits.  
Similarly, the United States Court of Appeals for the Federal 
Circuit and the Court have held that alleged errors by VA 
which deterred claimants from filing claims at an earlier 
date could not provide a basis for awarding retroactive 
benefits in a manner inconsistent with the express effective-
date provisions of 38 U.S.C. § 5110. See McCay v. Brown, 106 
F.3d 1577, 1581-82 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Moreover, VA General Counsel has stated 
that even a favorable VA decision on the issue of service 
connection for the cause of the veteran's death made within a 
year of the veteran's death would not allow DIC to be paid 
retroactive to the month of death unless a separate DIC 
application was filed within one year after the date of 
death..  Where statute conditions payment of DIC monetary 
benefits on receipt of a claim by a certain date, the benefit 
may not be paid prior to that date, even if VA error deterred 
a DIC application within one year after the death of the 
veteran. VAOPGCPREC 35-97 at 7-8.

The Board is bound by applicable law and regulations and 
precedent opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(a), (c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  A 
claim must be filed in order for any type of benefit to 
accrue or be paid which is not demonstrated in this case. See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Accordingly, there is no legal basis to grant the relief the 
appellant seeks.  The law is clear that benefits may not be 
authorized earlier than the date of receipt of an informal 
claim that is completed by timely filing of a formal claim. 
38 U.S.C.A. § 5110(a), (d)(1) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400(c)(2) (2009).  Under the circumstances, an 
effective date earlier than August 1, 1996 for the award of 
DIC is denied.




ORDER

An effective date earlier than August 1, 1996 for the award 
of dependency and indemnity compensation is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


